DETAILED ACTION
Claims 1-13 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (U.S. Pat. Pub. No. 2020/0328044, hereinafter “Chao”).    
Specifically, regarding Claim 1, Chao discloses a key structure (Abstract; FIG. 2), comprising: a bottom plate (12), a keycap (10) disposed on the bottom plate (12) with a plurality of first pivoting portions (106, 106A, 110, 110A; FIG. 2 reproduced and annotated below), an elastic element (20) disposed under the keycap (10; FIG. 2), a first bracket (14) disposed between the keycap (10) and the bottom plate (12), wherein the first bracket (14) is pivotally connected to the first pivoting portions (106, 106A, 110, 110A), and a second bracket (16) disposed between the keycap (10) and the bottom plate (12), wherein the second bracket (16) is rotatably pivoted to the first bracket (i.e., at pivotal connection portions 148 and 150; FIG. 2, ¶ [0026]), wherein a number of the first pivoting portions (106, 106A, 110, 110A) is greater than two (FIG. 2). 

    PNG
    media_image1.png
    884
    974
    media_image1.png
    Greyscale

Regarding Claim 2, Chao discloses that the bottom plate (12) comprises a plurality of first hooking portions (1286A, 1286’; FIG. 16, reproduced and annotated below), and the first bracket (14) is pivotally connected to the first hooking portions (1286A, 1286’), wherein a number of the first hooking portions (1286A, 1286’) is greater than two (not shown in FIG. 16, but the portions are on opposite ends of the device 1; see, e.g., FIG. 2). 

    PNG
    media_image2.png
    740
    1494
    media_image2.png
    Greyscale

Regarding Claim 3, Chao discloses that a top end of the first bracket (14) comprises a plurality of first top shaft portions (144) pivotally connected to the first pivoting portions (106, 106A, 110, 110A; FIG. 2, reproduced and annotated above), and a bottom end of the first bracket (14) comprises a plurality of first bottom shaft portions (154) pivotally connected to the first hooking portions (1286A, 1286’). 
Regarding Claim 4, Chao discloses that the keycap (10) comprises a plurality of second pivoting portions (104, 104A, 108, 108A; FIG. 2, reproduced and annotated above), and the second bracket (16) is pivotally connected to the second pivoting portions (104, 104A, 108, 108A), wherein a number of the second pivoting portions (104, 104A, 108, 108A) is greater than two (FIG. 2).
Regarding Claim 5, Chao discloses that the bottom plate (12) comprises a plurality of second hooking portions (1288B, 1288’), and the second bracket (16) is pivotally connected to the second hooking portions (1288B, 1288’; FIG. 16 reproduced above), wherein a number of the second hooking portions (1288B, 1288’) is greater than two (not shown in FIG. 16, but the portions are on opposite ends of the device 1; see, e.g., FIG. 2).
Regarding Claim 6, Chao discloses that a top end of the second bracket (16) comprises a second top shaft portion (16) pivotally connected to the second pivoting portions (104, 104A, 108, 108A; FIG. 2), and a bottom end of the second bracket (16) comprises a plurality of second bottom shaft portions (174) pivotally connected to the second hooking portions (1288B, 1288’; FIG. 16).
Regarding Claim 13, Chao discloses that the second bracket (16) is disposed outside the first bracket (14), and the second bracket (16) is not disposed completely around the first bracket (14; FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chao.
Chao discloses substantially all of the limitations of the present invention and further discloses that the (i) first bracket (14) comprises a first portion (142, 152) and a second portion (comprised of each of 144, 146, and 154; FIG. 2), as recited in Claim 7, and (ii) second bracket (16) comprises a third portion and a fourth portion (162, 172), as recited in Claim 10, but does not disclose that a material of the (iii) first portion is different from a material of the second portion, and (iv) third portion is different from a material of the fourth portion, as recited in Claims 7 and 10, respectively. 
 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a second material different from the first that is more durable (e.g., to resist wear and tear during depression) since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833